 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS EUGENE MOORE,                               No. 2:18-cv-2428 MCE KJN P
12                        Plaintiff,
13            v.                                         ORDER
14    R. BROWN, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 28, 2018, the undersigned filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. On December 18, 2018,

23   plaintiff was granted an additional thirty days in which to file objections. On February 1, 2019,

24   plaintiff filed objections; however, plaintiff did not sign his objections.

25          Parties proceeding without counsel are required to sign all pleadings, motions, and other

26   papers submitted to the court for filing. Fed. R. Civ. P. 11(a). Thus, the court is unable to

27   consider plaintiff’s objections unless he signs them.

28   ////
 1            Plaintiff is granted an opportunity to re-file his objections, including a signature page

 2   bearing his signature. Plaintiff is cautioned that this is not an opportunity for him to file new or

 3   amended objections, but rather to provide a signature on the objections submitted on February 1,

 4   2019. Further, plaintiff is warned that failure to submit signed objections could result in the

 5   district court considering the findings and recommendations without reviewing plaintiff’s

 6   objections, or dismissal of this action based on plaintiff’s failure to comply with this court’s

 7   order. Fed. R. Civ. P. 41(b).

 8            Accordingly, IT IS HEREBY ORDERED that:

 9            1. The Clerk of the Court shall send plaintiff a copy of plaintiff’s February 1, 2019

10   objections, without the banner across the top (ECF No. 14); and

11            2. Within twenty-one days, plaintiff shall re-file signed objections to the findings and

12   recommendations.

13   Dated: February 6, 2019

14

15

16
     moor2428.r11
17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
